Application for an injunction, presented to The Chief Justice, and by him referred to the Court, preventing the Board of Education and the Board of Elections from permitting residents of the three annexed areas involved in this case to vote in the school board election is granted, pending the timely filing and disposition of a jurisdictional statement, or until appellees demonstrate compliance with Section 5 of the Voting Rights Act.
The Chief Justice, Justice Powell, and Justice Rehnquist dissent.